ACCEPTED
                                                                              01-15-00877-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        10/22/2015 4:25:39 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                        NO. 01-15-00877-CV
__________________________________________________________________
                                                         FILED IN
                                                   1st COURT OF APPEALS
                    IN THE COURT OF APPEALS            HOUSTON, TEXAS
               FOR THE FIRST DISTRICT OF TEXAS10/22/2015 4:25:39 PM
                         HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                           Clerk
__________________________________________________________________

 IN RE CVR ENERGY, INC., CVR PARTNERS, LP, CVR REFINING, LP,
            GARY-WILLIAMS ENERGY COMPANY, LLC
                            RELATORS
__________________________________________________________________

                             Original Proceeding
       From the 434th Judicial District Court of Fort Bend County, Texas
                        Cause No. 2013-DCV-209679
                The Honorable James H. Shoemake, Presiding
__________________________________________________________________


              MOTION FOR ADMISSION PRO HAC VICE

__________________________________________________________________



       Phillip D. Sharp                 Lee M. Smithyman
     State Bar No. 18118680           Kansas State Bar No. 09391
   MARTIN, DISIERE, JEFFERSON &     SMITHYMAN & ZAKOURA, CHARTERED
           WISDOM, L.L.P.            750 Commerce Plaza II Building
     808 Travis, 20th Floor            7400 West 110th Street
       Houston, Texas 77002         Overland Park, Kansas 66210-2362
   (713) 632-1700 – Telephone          (913) 661-9800 – Telephone
    (713) 222-0101 – Facsimile          (913) 661-9861 – Facsimile
        sharp@mdjwlaw.com                  lee@smizak-law.com
                                     Application for pro hac admission
                                                   pending



                                   1
TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Government Code Section 82.0361 and in compliance

with Rule XIX of the Texas Board of Law Examiners, the relators, CVR Energy,

Inc., CVR Partners, LP, and Gary-Williams Energy Company, LLC respectfully

move for the admission pro hac vice of attorney Lee M. Smithyman of the Bar of

the State of Kansas. In support of this Motion, attorney Lee M. Smithyman

submits herewith the acknowledgment letter required by Rule XIX of the Texas

Board of Law Examiners and further states as follows:

      1.    Mr. Smithyman’s contact information is:

            Lee M. Smithyman
            SMITHYMAN & ZAKOURA, CHARTERED
            750 Commerce Plaza II
            7400 West 110th Street
            Overland Park, Kansas 66210-2362
            Telephone: (913) 661-9800
            Facsimile: (913) 661-9863
            Email: lee@smizak-law.com

      2.    Mr. Smithyman will be associated in this proceeding with:
            Phillip D. Sharp
            Texas State Bar No.18118680
            MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
            808 Travis Street, Suite 2000
            Houston, Texas 77002
            Telephone: (713) 632-1700
            Facsimile: (713) 222-0101
            Email: sharp@mdjwlaw.com




                                       2
      3.       Within the last two (2) years, Mr. Smithyman has appeared or sought

leave to appear or participated in the following cases or causes in Texas courts:

               a.    In re CVR Energy, Inc. and CVR Refining, LP, Relators, No.
                     01-15-00715-CV, In the First District Court of Appeals,
                     Houston, Texas

               b.    Donald R. Collier, et al. v. CVR Energy, Inc. and CVR
                     Refining, LP, Cause No. 15-DCV-220330, In the District Court
                     of Fort Bend County, Richmond, TX, 268th Judicial District

               c.    Leanna Mann and Kari Smith vs. CVR Energy, et al., Cause
                     No. 13-DCV-209679, In the District Court of Fort Bend
                     County, Richmond, TX, 434th Judicial District

               d.    Unicorn HRO, LLC vs. Pro Pay, LLC, Cause No. 2012-22616,
                     In the District Court of Harris County, Houston, TX, 61st
                     Judicial District

      4.       Mr. Smithyman is licensed or admitted to practice law in, and is an

active member in good standing with the following state and federal jurisdictions:

      Court:                                                     Admission date:

      Kansas                                                     April 25, 1977
      Missouri                                                   May 6, 1991
      Oklahoma                                                   June 7, 2010
      U.S. District Court – District of Kansas                   April 26, 1977
      U.S. Court of Appeals- Tenth Circuit                       May 13, 1983
      U. S. District Court – Western District of Missouri        May 13, 1994
      United States Supreme Court                                January 6, 1997

      5.       Mr. Smithyman has never been the subject of disciplinary actions by

the Bar of the courts of any jurisdiction in which he is licensed. Mr. Smithyman




                                          3
has not been denied admission to the courts of any state or to any federal court

during the past five (5) years.

      6.      Mr. Smithyman attests that he is familiar with the State Bar Act, the

State Bar Rules, and the Texas Disciplinary Rules of Professional Conduct

governing the conduct of members of the State Bar of Texas. Mr. Smithyman

attests that he will at all times abide by and comply with these rules as long as the

Texas proceeding is pending and he has not withdrawn as counsel in the

proceeding.

      7.      Pursuant to Texas Rules Governing Admission to the Bar of Texas,

Rule XIX(a), Mr. Smithyman has filed an application for admission pro hac vice

and has paid the filing fee. The Texas Board of Law Examiners’ letter

acknowledging the application is attached hereto as Exhibit A.

      Mr. Smithyman has been retained by Relators to appear as additional

counsel in this proceeding before this Court. For the above reasons, Relators

respectfully request that this Motion be granted. This motion is supported by the

attached "Acknowledgment Letter" from the Texas Board of Law Examiners

showing Mr. Smithyman's application for pro hac vice admission to the Texas

Board of Law Examiners and proof of payment of the required fee (Exhibit A) and

the "Motion to Associate Counsel" from the Texas attorney with whom

Mr. Smithyman shall be associated in this proceeding with this Court (Exhibit B).

                                         4
Respectfully submitted,

SMITHYMAN & ZAKOURA, CHARTERED


By:   /s/ Lee M. Smithyman
    Lee M. Smithyman
    KS Supreme Court No. 09391
750 Commerce Plaza II
7400 West 110th Street
Overland Park, KS 66210-2362
Telephone: (913) 661-9800
Facsimile: (913) 661-9863
Email: lee@smizak-law.com


MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.


By: /s/ Phillip D. Sharp
    Phillip D. Sharp
    Texas State Bar No. 18118680
808 Travis, 20th Floor
Houston, TX 77002
Telephone: (713) 632-1700
Telefacsimile: (713) 222-0101
Email: sharp@mdjwlaw.com

ATTORNEYS FOR CVR ENERGY, INC.,
CVR PARTNERS, LP, CVR REFINING, LP
and GARY-WILLIAMS ENERGY
COMPANY, LLC




        5
                      CERTIFICATE OF COMPLIANCE
     This is to certify that this computer-generated Motion for Admission Pro
Hac Vice contains 631 words.

                                     /s/ Philip D. Sharp
                                     Philip D. Sharp
                                     Dated: October 22, 2015

                      CERTIFICATE OF CONFERENCE
       This is to certify that my office has conferred David Medina, lead appellate
counsel for the real parties in interest regarding the relief requested in this motion.
Justice Medina advised that the real parties are unopposed to the relief requested.

                                     /s/ Philip D. Sharp
                                     Philip D. Sharp
                                     Dated: October 22, 2015




                                          6
                         CERTIFICATE OF SERVICE
      I hereby certify that on this October 22, 2015, a true and correct copy of the
Motion for Admission Pro Hac Vice was sent by the method indicated to the
following individuals:

      Gary M. Riebschlager      via Email gary@riebschlagerlaw.com
      THE RIEBSCHLAGER LAW FIRM
      801 Congress, Suite 250
      Houston, TX 77002

      Richard L. Tate                 via Email: rltate@tate-law.com
      Kristin Reis                    via Email: kreis@tate-law.com
      TATE, MOERER & KING, LLP
      206 South Second Street
      Richmond, TX 77469

      Timothy A. Hootman             via Email: thootman2000@yahoo.com
      2402 Pease St
      Houston, TX 77003
      713.247.9548; 713.583.9523 (f)

      David M. Medina          via email: davidmedina@justicedavidmedina.com
      THE MEDINA LAW FIRM
      5300 Memorial Dr., Ste. 890
      Houston, TX 77007

                                    /s/ Philip D. Sharp
                                    Philip D. Sharp




                                         7
A
                             Board of Law Examiners
                              Appointed by the Supreme Court of Texas
                            P.O. Box 13486 * Austin, Texas 78711-3486

                               Acknowledgment Letter
                              Non-Resident Attorney Fee

                                        October 21, 2015



To: Lee M. Smithyman
Via: lee@smizak-law.com


   According to Texas Government Code §82.0361, “a nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate.”

  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: Lee M. Smithyman
       Case: 01-15-00877-CV
       Texas court or body: First Court of Appeals Houston TX

    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney’s motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board’s website.

                                               Sincerely,



                                               Susan Henricks
                                               Executive Director
B
                        NO. 01-15-00877-CV
__________________________________________________________________

                    IN THE COURT OF APPEALS
               FOR THE FIRST DISTRICT OF TEXAS
                         HOUSTON, TEXAS
__________________________________________________________________

 IN RE CVR ENERGY, INC., CVR PARTNERS, LP, CVR REFINING, LP,
            GARY-WILLIAMS ENERGY COMPANY, LLC
                            RELATORS
__________________________________________________________________

                             Original Proceeding
       From the 434th Judicial District Court of Fort Bend County, Texas
                        Cause No. 2013-DCV-209679
                The Honorable James H. Shoemake, Presiding
__________________________________________________________________

                MOTION TO ASSOCIATE COUNSEL
__________________________________________________________________
                            Phillip D. Sharp
                        State Bar No. 18118680
            MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
                         808 Travis, 20th Floor
                         Houston, Texas 77002
                      (713) 632-1700 – Telephone
                      (713) 222-0101 – Facsimile
                         sharp@mdjwlaw.com

                           Lee M. Smithyman
                       Kansas State Bar No. 09391
               SMITHYMAN & ZAKOURA, CHARTERED
                    750 Commerce Plaza II Building
                         7400 West 110th Street
                   Overland Park, Kansas 66210-2362
                      (913) 661-9800 – Telephone
                       (913) 661-9861 – Facsimile
                          lee@smizak-law.com
                Application for pro hac admission pending

                                    1
TO THE HONORABLE COURT OF APPEALS:

      Come now the relators, CVR Energy, Inc., CVR Refining, L.P., and Gary-

Williams (collectively, “CVR”), who hereby file this motion to associate counsel

and move this Court for an Order permitting Lee M. Smithyman, a non-resident

attorney for the State of Texas to practice in the above styled and numbered cause

pursuant to Rule XIX, “Requirements for Participation in Texas Proceedings by a

Non-Resident Attorney of the Texas Board of Law Examiners. As indicated in the

style of the motion and in the certificate of conference below, this motion is

unopposed.

      I, Philip D. Sharp, CVR’s Texas counsel in this proceeding find Mr.

Smithyman, a non-resident attorney for the State of Texas to be a reputable

attorney and recommend that he be granted permission to participate in the above-

referenced proceeding before this honorable Court.

                                     MARTIN, DISIERE, JEFFERSON &
                                      WISDOM, L.L.P.

                                     By: /s/ Philip D. Sharp
                                         Phillip D. Sharp
                                         Texas State Bar No. 18118680
                                     808 Travis, 20th Floor
                                     Houston, TX 77002
                                     Telephone: (713) 632-1700
                                     Facsimile: (713) 222-0101
                                     Email: sharp@mdjwlaw.com
                                     COUNSEL FOR RELATORS


                                        2
                      CERTIFICATE OF COMPLIANCE
      This is to certify that this computer-generated Motion to Associate Counsel
contains 139 words.


                                     /s/ Philip D. Sharp
                                     Philip D. Sharp
                                     Dated: October 22, 2015

                      CERTIFICATE OF CONFERENCE
       This is to certify that my office has conferred David Medina, lead appellate
counsel for the real parties in interest regarding the relief requested in this motion.
Justice Medina advised that the real parties are unopposed to the relief requested.

                                     /s/ Philip D. Sharp
                                     Philip D. Sharp
                                     Dated: October 22, 2015




                                           3
                         CERTIFICATE OF SERVICE
      I hereby certify that on this October 22, 2015, a true and correct copy of the
Motion To Associate Counsel was sent by the method indicated to the following
individuals:

      Gary M. Riebschlager      Via Email gary@riebschlagerlaw.com
      THE RIEBSCHLAGER LAW FIRM
      801 Congress, Suite 250
      Houston, TX 77002

      Richard L. Tate                  Via Email: rltate@tate-law.com
      Kristin Reis                     Via Email: kreis@tate-law.com
      TATE, MOERER & KING, LLP
      206 South Second Street
      Richmond, TX 77469

      Timothy A. Hootman             via Email: thootman2000@yahoo.com
      2402 Pease St
      Houston, TX 77003
      713.247.9548; 713.583.9523 (f)

      David M. Medina          via email: davidmedina@justicedavidmedina.com
      THE MEDINA LAW FIRM
      5300 Memorial Dr., Ste. 890
      Houston, TX 77007

                                    /s/ Philip D. Sharp
                                    Philip D. Sharp




                                          4